EXHIBIT 99.1 DREW INDUSTRIES REPORTS SECOND QUARTER 2012 RESULTS White Plains, New York – August 2, 2012 – Drew Industries Incorporated (NYSE: DW), a leading supplier of components for recreational vehicles (RVs) and manufactured homes, today reported net income of $11.7 million, or $0.52 per diluted share for the second quarter ended June 30, 2012, compared to net income of $11.0 million, or $0.49 per diluted share in the second quarter of 2011. Net sales in the 2012 second quarter increased to $251 million, a record for any quarter, and 35 percent higher than in the 2011 second quarter. This sales growth was primarily the result of a 39 percent sales increase by Drew’s RV Segment, which accounted for 87 percent of Drew’s consolidated net sales. RV Segment sales growth was largely due to acquisitions, market share gains, and an 8 percent increase in industry-wide wholesale shipments of travel trailer and fifth-wheel RVs, Drew’s primary RV market. In addition, sales to adjacent markets more than doubled this quarter, largely as a result of acquisitions and an increase in sales of axles to non-RV markets. Drew’s MH Segment also reported strong sales growth in the second quarter of 2012, due to an estimated 13 percent increase in industry-wide production of manufactured homes. Excluding the impact of acquisitions, consolidated sales were up 23 percent. Drew’s sales growth continued in July 2012, during which sales reached approximately $73 million, 49 percent higher than in July 2011. Excluding the impact of acquisitions, net sales for July 2012 were up approximately 35 percent. It is estimated that industry-wide shipments of travel trailer and fifth-wheel RVs increased 20 to 25 percent in July 2012. Drew’s operating profit margin was 7.6 percent in the second quarter of 2012 compared to 7.8 percent in the 2012 first quarter. Profit margins continue to be impacted by excess labor, overtime, and related costs, all of which reduced net income by approximately $3.0 million, or $0.13 per diluted share compared to expectations. These higher costs were the result of lower operating efficiencies due to greater-than-expected demand which caused the Company to hire, train and support 1,100 more employees than in the second quarter of 2011. Material cost as a percent of sales was also higher than in the first quarter, partly as a result of increased outsourcing costs due to capacity limitations, as well as higher scrap costs. “As a result of higher-than-expected demand for our products throughout the second quarter of 2012, our operating margins did not improve sequentially as had been anticipated,” said Fred Zinn, Drew’s President and CEO. “In some product lines, demand exceeded our capability to efficiently produce. In order to maintain our commitments to customers for on-time delivery of quality products, we incurred substantial overtime costs and other inefficiencies. However, the increased demand for our products will ultimately benefit our long-term profitability, as we increase capacity and improve production efficiencies.” “We continue to devote significant effort, and invest financial resources, to expand production capacity and improve production efficiencies,” said Jason Lippert, CEO of Drew’s subsidiaries, Lippert Components and Kinro. “Over the past year and a half we have added 700,000 square feet of production space, and plan to reopen some of the space we shuttered in prior years. Further, we are developing leaner manufacturing strategies, and exploring technology to improve our production capabilities. We have experienced growth surges in the past, and we have right-sized our capacity through investment in people, technology and facilities. While the full impact of such investments takes time to realize, we expect production efficiencies to improve, and we will continue to invest in order to realize our future potential.” Recreational Vehicle (RV) Products Segment As a result of market share gains and acquisitions, the Company’s content in travel trailers and fifth-wheel RVs reached $2,596 in the 12 months ended June 30, 2012, up from $2,188 in the prior 12 month period. On a pro forma basis, including the impact of acquisitions as if they had been completed at the beginning of the period, content per travel trailer and fifth-wheel RV was $2,650 in the 12 months ended June 30, 2012. The factors that adversely affected Drew’s consolidated results in the second quarter of 2012 were almost entirely related to the RV Segment. Further, fixed costs were approximately $2 million higher than in the second quarter of 2011, primarily due to additional staff and facilities, as well as higher amortization, largely from acquisitions and other investments. As a result, the incremental profit margin on the increase in sales, which assumes fixed costs do not change, was lower than the Company would typically expect. For the three months ended May 2012, retail sales of travel trailer and fifth-wheel RVs were up 9 percent from the year-earlier period, compared to the 7 percent increase in industry-wide wholesale production over the same period. Industry surveys indicate that RV dealers are cautious, but generally comfortable with their level of towable RV inventory. Future industry-wide production levels will depend largely on the strength of retail sales levels. Manufactured Housing (MH) Products Segment Year-over-year industry-wide production of manufactured homes was up an estimated 13 percent in the second quarter of 2012. Despite this increase in demand, production efficiencies remained favorable in this segment of the Company’s business, because the Company has the capacity to increase production levels. As a result, MH Segment operating profit increased $1.1 million compared to the second quarter of 2011, on a $3.7 million increase in net sales. Other Items The Company ended the second quarter with $43 million in cash, up from $7 million at the end of 2011. The Company had no debt at either June 30, 2012 or December 31, 2011. Conference Call & Webcast Drew will provide an online, real-time webcast of its second quarter 2012 earnings conference call on the Company’s website, www.drewindustries.com, on Thursday, August 2, 2012 at 11:00 a.m. Eastern time. The call can also be accessed at www.companyboardroom.com. Institutional investors can access the call via the password-protected site, StreetEvents (www.streetevents.com). A replay of the call will be available by telephone by dialing (888) 286-8010 and referencing access code 77643709. A replay of the webcast will also be available on Drew’s website. About Drew Drew, through its wholly-owned subsidiaries, Kinro and Lippert Components, supplies a broad array of components for RVs, manufactured homes, modular housing, truck caps and buses, and trailers used to haul boats, livestock, equipment and other cargo. Currently, from 30 factories located throughout the United States, Drew serves most major national manufacturers of RVs and manufactured homes. Additional information about Drew and its products can be found at www.drewindustries.com. Forward-Looking Statements This press release contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive position, growth opportunities for existing products, acquisitions, plans and objectives of management, markets for the Company’s Common Stock and other matters. Statements in this press release that are not historical facts are “forward-looking statements” for the purpose of the safe harbor provided by Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section 27A of the Securities Act of 1933 (the “Securities Act”). Forward-looking statements, including, without limitation, those relating to our future business prospects, net sales, expenses and income (loss), cash flow, and financial condition, whenever they occur in this press release are necessarily estimates reflecting the best judgment of our senior management at the time such statements were made, and involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by forward-looking statements. The Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements are made. You should consider forward-looking statements, therefore, in light of various important factors, including those set forth in this press release, and in our subsequent filings with the Securities and Exchange Commission. There are a number of factors, many of which are beyond the Company’s control, which could cause actual results and events to differ materially from those described in the forward-looking statements. These factors include, in addition to other matters described in this press release, pricing pressures due to domestic and foreign competition, costs and availability of raw materials (particularly steel, steel-based components, and aluminum) and other components, availability of credit for financing the retail and wholesale purchase of products for which we sell our components, availability and costs of labor, inventory levels of retail dealers and manufacturers, levels of repossessed manufactured homes and RVs, changes in zoning regulations for manufactured homes, sales declines in the industries to which we sell our products, the financial condition of our customers, the financial condition of retail dealers of products for which we sell our components, retention and concentration of significant customers, the successful integration of acquisitions, interest rates, oil and gasoline prices, and the outcome of litigation. In addition, international, national and regional economic conditions and consumer confidence affect the retail sale of products for which we sell our components. ### DREW INDUSTRIES INCORPORATED OPERATING RESULTS (unaudited) Six Months Ended June 30, Three Months Ended June 30, Last Twelve (In thousands, except per share amounts) 2012 2011 2012 2011 Months Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Operating profit Interest expense, net 56 61 Income before income taxes Provision for income taxes Net income $ Net income per common share: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted Depreciation and amortization $ Capital expenditures $ DREW INDUSTRIES INCORPORATED SEGMENT RESULTS (unaudited) Six Months Ended June 30, Three Months Ended June 30, Last Twelve (In thousands) 2012 2011 2012 2011 Months Net sales: RV Segment: RV OEMs: Travel Trailers and Fifth-Wheels $ Motorhomes RV Aftermarket Adjacent Industries Total RV Segment net sales MH Segment: Manufactured Housing OEMs Manufactured Housing Aftermarket Adjacent Industries Total MH Segment net sales Total net sales $ Operating profit: RV Segment $ MH Segment Total segment operating profit Corporate ) Accretion related to contingent consideration ) Other non-segment items 53 ) Total operating profit $ DREW INDUSTRIES INCORPORATED BALANCE SHEET INFORMATION (Unaudited) June 30, December 31, (In thousands, except ratios) 2012 2011 Current assets Cash and cash equivalents $ $ $ Accounts receivable, net Inventories Deferred taxes Prepaid expenses and other current assets Total current assets Fixed assets, net Goodwill Other intangible assets, net Deferred taxes Other assets Total assets $ $ $ Current liabilities Accounts payable, trade $ $ $ Accrued expenses and other current liabilities Total current liabilities Other long-term liabilities Total liabilities Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ DREW INDUSTRIES INCORPORATED SUMMARY OF CASH FLOWS (unaudited) Six Months Ended June 30, (In thousands) 2012 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash flows provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred taxes - Other non-cash items Changes in assets and liabilities, net of acquisitions of businesses: Accounts receivable, net ) ) Inventories ) Prepaid expenses and other assets ) ) Accounts payable Accrued expenses and other liabilities Net cash flows provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions of businesses ) ) Proceeds from maturity of short-term investments - Other investing activities Net cash flows used for investing activities ) ) Cash flows from financing activities: Exercise of stock options and deferred stock units Proceeds from line of credit borrowings - Repayments under line of credit borrowings ) - Payment of contingent consideration related to acquisitions ) ) Other financing activities - ) Net cash flows (used for) provided by financing activities ) Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ DREW INDUSTRIES INCORPORATED SUPPLEMENTARY INFORMATION (Unaudited) Six Months Ended June 30, Three Months Ended June 30, Last Twelve 2012 2011 Months Industry Data(1) (in thousands of units): Industry Wholesale Production: Travel Trailer and Fifth-Wheel RVs Motorhome RVs Manufactured Homes Industry Retail Sales: Travel Trailer and Fifth-Wheel RVs Industry wholesale production data for travel trailer and fifth-wheel RVs and motorhome RVs provided by the Recreation Vehicle Industry Association (“RVIA”). Industry wholesale production data for manufactured homes provided by the Institute for Building Technology and Safety (“IBTS”). Industry retail sales data provided by Statistical Surveys, Inc. June wholesale data for manufactured homes has not been published yet, therefore 2012 MH wholesale data includes an estimate for June 2012 units. June retail sales data for RVs has not been published yet, therefore 2012 retail data includes an estimate for June 2012 retail units. Twelve Months Ended June 30, Drew Content Per Industry Unit Produced: Travel Trailer and Fifth-Wheel RV $ $ Motorhome RV $ $ Manufactured Home $ $ June wholesale data for manufactured homes has not been published yet, therefore 2012 MH wholesale data includes an estimate for June 2012 units. June 30, December 31, 2012 2011 Balance Sheet Data: Current ratio Total indebtedness to stockholders’ equity - - - Days sales in accounts receivable Inventory turns, based on last twelve months Estimated Full Year Data: Capital expenditures $ 23 – 25 million Depreciation and amortization $ 24 – 25 million Stock-based compensation expense $ 6 – 7 million Annual tax rate 38%
